DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application. Claims 11, 14, 15, 19, and 20 are currently amended. No claims have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated March 7, 2022:
Regarding the rejection of claims 11-15 and 17-20 under 35 U.S.C. 101, Applicant’s amendment has been fully considered and is sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 1-20 under 35 U.S.C. 102(a)(2), Applicant’s arguments have been fully considered, but they are not deemed persuasive. Applicants argue at page 10, as filed, that “it can be seen that Nell only disclose the step of acquiring “discourse input representing a user request” and retrieving data structure and determining characteristics of the one or more possible devices. But Nell fails to disclose where “discourse input representing a user request” and “data structure and determining characteristics of the one or more possible devices” can be acquired”. The nature of this argument is not understood. Applicants appear to admit that Nell teaches argued limitations but allege that “Nell fails to disclose where” these features are taught while pointing out paragraphs and figure where Nell teaches these features earlier in their argument. Applicants further argue that “Nell does not disclose a first device capable of acquiring “discourse input representing a user request” and “data structure and determining characteristics of the one or more possible devices”. Examiner disagrees because Nell clearly teaches that digital assistant implemented in devices 104, 106, 200, 400, or 600 is adapted to perform these functions. See Figure 8 and corresponding description that depicts a process for operating a digital assistant. Applicants further argue at page 11 that “it can be seen that Nell merely discloses that one or more candidate devices can be determined. Although Nell may implicitly determine candidate devices from a plurality of devices, Nell does not disclose that the operation is performed according to some of the information acquired previously, and also does not disclose that the candidate devices requested by the first control information”. Examiner disagrees.  It is clear from Figure 8 of Nell that the operations are performed based on obtained information. Therefore, the rejection is maintained. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an obtaining module and a determining module in claim 11; a first determination unit in claim 12; a second determination unit and a third determination unit in claim 13; and a sending module in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In particular, the specification states at the bottom of page 7 and top of page 8 that “the term “module” may implement a combination of software and/or hardware of a predetermined function”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nell et al. (US 2017/0357637 A1).
As to claim 1, Nell teaches a method for determining a target device [selected device from candidate devices] (par. [0007]-[0008]), comprising:
obtaining a first control instruction [discourse input representing a user request] (par. [0248] Fig. 8) and state information of one or more to-be-controlled objects [retrieving data structure and determining characteristics of the one or more possible devices at the identified location] (steps 806, 808, par. [0251], [0263]-[0266]) at a first device [digital assistant implemented in one of the devices 104, 106, 200, 400 or 600], 
determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control [determine one or more candidate devices as part of determining the user intent] (steps 810, 812; par. [0267]-[0269], [0274]).

As to claim 2, Nell teaches that determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control comprises parsing the state information of the one or more to-be-controlled objects, and determining the target object from the one or more to-be-controlled objects according to a predetermined correspondence relationship, wherein the predetermined correspondence relationship is used for indicating a correspondence relationship between state information and target objects [using data structure and characteristics of the one or more possible devices at the identified location to determine which one or more device are best correspond to the discourse input of the user] (par. [0267]-[0270], [0275]).

As to claim 3, Nell teaches that determining the target object from the one or more to-be-controlled objects according to a predetermined correspondence relationship comprises determining a to-be-controlled object in a switch-on state as the target object [a light bulb and switch are having a binary on/off operating state, garage door having a binary open/closed operating state, where target device selection is 

As to claim 4, Nell teaches that determining, from the one or more to-be-controlled objects according to the state information, a target object that the first control instruction requests to control comprises determining designated state information of the target object according to the first control information [determining user intent] (par. [0277]); and determining a to-be-controlled object having state information matching the designated state information as the target object [based on operating state the user intent is determined to apply to one candidate device and not the other candidate device] (par. [0259], [0279]).

As to claim 5, Nell teaches that determining a to-be-controlled object having state information matching the designated state information as the target object comprises determining a to-be-controlled object with a working state having a similarity with the designated state information higher than a preset threshold as the target object, wherein the state information comprises a working state [current operating state is consistent with what state the user intents to place the candidate device at, such as user wants the door to open, a device with door closed would be appropriate candidate] (par. [0279], [0281]).

As to claim 6, Nell teaches sending, when the target object is successfully determined from the one or more to-be-controlled objects, a second control instruction 

As to claim 7, Nell teaches returning, when the target object is not successfully determined from the one or more to-be-controlled objects, feedback information requesting confirmation on the first control instruction through the first device [requesting additional information from the user via a dialogue requesting clarification regarding the user intent] (par. [0281]).

As to claim 8, Nell teaches that obtaining a first control instruction at a first device comprises collecting, through the first device, voice information which carries feature information, and generating the first control information according to the feature information [collecting discourse input representing a user request, which can be a speech input or text input] (par. [0248]).

As to claim 9, Nell teaches that after obtaining a first control instruction at a first device, the method further comprises identifying the first control instruction to determine a control domain of the first control instruction [determining whether the discourse input corresponds to a domain that is associated with an actionable intent of performing a task using a device of an established location] (par. [0249]); and determining a to-be-controlled object belonging to a same domain as the control domain as the target object 

As to claim 10, Nell teaches that identifying the first control instruction comprises identifying the first control instruction online through a network service [server 106] (par. [0038]).

As to claim 11, Nell teaches an apparatus for determining a target object, comprising a memory storing instructions and a processor in communication with the memory [one of the devices 104, 106, 200, 400 or 600] (par. [0039]), wherein the processor comprises: an obtaining module and a determining module [software instructions] (par. [0051]) configured to perform the functionality as discussed per claim 1 above.

As to claims 12-14 and 17-20, Nell teaches all the elements as discussed per corresponding method claims 2-7 and 9 above.

As to claim 15, Nell teaches a non-transitory computer-readable storage medium (par. [0051]), storing a computer program which, when being run, performs the method according to claim 1, as discussed above.

As to claim 16, Nell teaches an electronic device [one of the devices 104, 106, 200, 400 or 600] (par. [0039]), comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to run the computer program to perform the method according to claim 1, as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.